DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed 5/9/2022 is acknowledged. Claims 1, 12, 15 and 19 are amended. Currently claims 1-2, 11-16 and 18-19 are pending in the application. 
Previous 112 rejections of claim 15 and 19 are withdrawn in view of the above amendment.
Claims 1-2, 11-16 and 18-19 are rejected on a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 11-16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a thin film solar cell solar cell comprising a first electrode comprising transparent conducting oxide; a buffer comprising a metal sulfide, a metal oxide, or a combination; a antimony chalcogenide layer, and a second electrode can have an efficiency of 4% or more or an efficiency from 4% to 32% (emphasis added, see pages 3-5 of Applicant’s specification) , does not reasonably provide enablement for the particular Sb2Se3/CdS solar cell to have an efficiency exceeding the ideal efficiency of Sb2Se3, or about 23% . (See the Wands Analysis below).
Wands Analysis (MPEP 2164.01(a))
A. The breath of claims:
Claim 1 recites a thin film solar cell comprising: 
a first electrode comprising a transparent conducting oxide; 
a buffer layer disposed on the first electrode, wherein the buffer layer has an average thickness of from 90 nm to 110 nm, and wherein the buffer layer comprises CdS; 
an antimony chalcogenide layer deposited via close spaced sublimation on the buffer layer, such that the buffer layer is disposed between the antimony chalcogenide layer and the first electrode, wherein the antimony chalcogenide layer has an average thickness of from 0.6 mm to 2 m, and wherein the antimony chalcogenide layer comprises Sb2Se3; and 
a second electrode in electrical contact with the antimony chalcogenide layer, such that the antimony chalcogenide layer is disposed between the second electrode and the buffer layer; wherein the thin film solar cell has an efficiency of 7% or more.

Claim 13 recites method of making the thin film solar cell of claim 1, the method comprising: 
depositing the buffer layer on the first electrode; 
depositing the antimony chalcogenide layer on the buffer layer via close spaced sublimation; 
wherein the buffer layer deposited on the first electrode forms a coated electrode, and 
wherein the coated electrode has a temperature of from 250°C to 350°C during the close spaced sublimation deposition; and disposing the second electrode on the antimony chalcogenide layer.
B. The nature of the invention
The invention is directed to a Sb2Se3 solar cell of first electrode/CdS/Sb2Se3/second electrode, wherein the CdS layer having a thickness from 90nm to 110 nm, and the Sb2Se3 layer having a thickness from 0.6 m to 2 m and being deposited via close spaced sublimation. Applicant claims the efficiency such Sb2Se3 solar cell to be 7% or more in claim 1 or 7% to 32% in claim 12. The ranges include an efficiency of more than about 23%. 
C. The state of the prior art
The ideal efficiency of Sb2Se3 solar cell is up to about 23% (see Fig. 7 of evidentiary reference to Fillip et al., “GW quasiparticle band structures of stibnite, antimonselite, bismuthinite, and guanajuatite”).
Around the time of the invention was made, or 3/21/2018, the highest power conversion efficiency of Sb2Se3/CdS solar cell is reported to be 7.6% (see “Device performance” of evidentiary reference to Wen et al. (“Vapor transport deposition of antimony selenide thin film solar cells with 7.6% efficiency”).
Applicant filed an affidavit on 9/13/2021 that shows the claimed solar cell Sb2Se3/CdS produced by the claimed method exhibits the best device performance of 4.27%. 
D. The level of one of ordinary skill is very high as it is required an extensive knowledge in crystallinity and band gap matching of materials for solar cells.
E. The level of predictability in the art: it is unpredictable.
F. The amount of direction provided by the inventor: it is limited.
G. The existence of working examples: Applicant filed an affidavit on 9/13/2021 that shows the claimed solar cell Sb2Se3/CdS produced by the claimed method exhibits the best device performance of 4.27%.
H. The quantity of experimentation need to use the invention based on the content of the disclosure: The quantity of experimentation need to use the invention based on the content of the disclosure is substantial to provide an efficiency of a Sb2Se3/CdS  that exceeds the ideal efficiency of Sb2Se3 solar cell, or more than 23%.
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
Once the examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In reBrandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). The evidence provided by applicant need not be conclusive but merely convincing to one skilled in the art. See MPEP 2164/01(a), 2164/04 and 2164/05.
Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend upon the amount of factual evidence the declaration or affidavit contains to support the conclusion of enablement. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”); cf. In re Alton, 76 F.3d 1168, 1174, 37 USPQ2d 1578, 1583 (Fed. Cir. 1996) (declarations relating to the written description requirement should have been considered).
Applicant should be encouraged to provide any evidence to demonstrate that the disclosure enables the claimed invention. Once that evidence is submitted, it must be weighed with all other evidence according to the standards set forth above so as to reach a determination as to whether the disclosure enables the claimed invention. 
To overcome a prima facie case of lack of enablement, applicant must demonstrate by argument and/or evidence that the disclosure, as filed, would have enabled the claimed invention for one skilled in the art at the time of filing. This does not preclude applicant from providing a declaration after the filing date which demonstrates that the claimed invention works. However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art at the time of filing. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must reasonably enable the full scope of the claimed invention. 
Appropriated corrections are required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. as applied to claim 1 above, in view of Phillips et al. (“Close-Spaced Sublimation for Sb2Se3 Solar Cells”), or alternatively further in view of Filip et al. (“GW quasiparticle band structures of stibnite, antimonselite, bismuthinite, and guanajuatite”). 
Regarding claims 1-2, 12, Zhou et al. discloses a thin film solar cell of ITO/CdS/Sb2Se3/Au, wherein the thickness of CdS layer is 60 nm and the thickness of Sb2Se3 is 630nm (see fig. 3). That is Zhou et al. discloses a thin film solar cell comprising:
a first electrode comprising a transparent conducting oxide of ITO;
a CdS buffer layer deposited on the first electrode (ITO) and having a thickness of 60nm;
an antimony chalcogenide layer of Sb2Se3 deposited on the CdS buffer layer and having a thickness of 630nm, or 0.63mm which is right within the claimed range of 0.6mm to 2mm, such that the CdS buffer layer is between the antimony chalcongenide layer of Sb2Se3 and the first electrode of ITO; and 
a second electrode (Au) in electrical contact with the antimony chalcogenide layer of Sb2Se3 such that the antimony chalcogenide layer (Sb2Se3) is disposed between the second electrode (Au) and the CdS buffer layer.
Zhou et al. does not disclose the antimony chalcogenide being deposited on the buffer layer via close space sublimation. 
Phillips et al. discloses fabricating the Sb2Se3 film by close spaced sublimation (see “II. Experimental”, figs. 3-5, tables I-II). Phillips et al. discloses such process, e.g. CSS, is capable of producing films with large grains and high deposition rates, and can be scaled up for industrial manufacturing easily due to modest vacuum and temperature requirements, and high material usage (see first paragraph of second column of page 1445), wherein the larger grain provides improvements in the solar cell (see abstract). 
It would have been obvious to one skilled in the art at the time the invention was made to have formed/fabricated the Sb2Se3 film via close space sublimation as taught by Phillips et al., because Phillips et al. teaches such process, e.g. CSS, is capable of producing films with large grains and high deposition rates, and can be scaled up for industrial manufacturing easily due to modest vacuum and temperature requirements, and high material usage (see first paragraph of second column of page 1445), wherein the larger grain provides improvements in the solar cell (see abstract). As such, Zhou et al. in view of Phillips et al. teaches all the structural limitations and even the process of forming the Sb2Se3 layer/film as claimed, the solar cell of Zhou et al. in view of Phillips et al. will display the characteristic/property of having an efficiency of 7% or more or 7% to 32% as claimed.
Alternatively, Zhou et al. in view of Phillips et al. does not explicitly disclose the efficiency of the Sb2Se3 solar cell to be 7% or more or 7% to 32%.
Filip et al. discloses the ideal efficiency of Sb2Se3 solar cell is up to about 23% (see fig. 7) with band gaps and lattice parameters being factors among others that affect the efficiency (see Conclusion). As such, band gaps and lattice parameters are variables that can be modified and optimized, among others to increase the efficiency of the solar cells.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, band gaps and lattice parameters in the solar cell of modified Zhou et al. to obtain the desired efficiency of 7% or more or specifically 7% to about 23%  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since Filip et al. teaches the Sb2Se3 solar cell has an efficiency up to about 23%  and it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 7% to about 23% is right within the claimed range of 7% to 32%.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over modified Zhou et al. as applied to claim 1 above, and further in view of Kariya et al. (US Patent 5,456,762).
Regarding claim 11, Zhou et al. discloses a solar cell as applied to claim 1 above, wherein Zhou et al. discloses the second electrode comprises Au (see claim 1 above, or page 2 of Zhou et al.)
Zhou et al. does not explicitly disclose the second electrode comprises graphite or Cu/Ag.
Kariya et al. discloses materials for electrodes in solar cell include Au, Cu, Al, and C (graphite), and preferably Cu, Ag and C (or graphite) normally having small specific resistance, wherein the electrode may consist of a plurality layers made of different materials (col. 16, lines 19-25). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of Zhou et al. by using graphite or Cu/Al, or plurality of different materials such as Cu and Al, as taught by Kariya et al. for the second electrode, because Kariya et al. teaches such materials normally have small specific resistance.

Claim 13-14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Zhou et al. as applied to claim 1 above, and further in view of Li et al. (“Sb2Se3 thin film solar cells in substrate configuration and the back contact selenization”).
Regarding claims 13-14, 16 and 18, Zhou et al. discloses a solar cell as in claim 1 above, wherein Zhou et al. discloses a method for making the solar cell of ITO/CdS/Sb2Se3/Au by depositing the CdS buffer layer on the first electrode (see figs. 1 and 3) using chemical bath to (see 2nd paragraph of 2nd column of page 3) to form a coated electrode e.g. ITO is coated with CdS, and the Sb2Se3 chalcogenide layer is deposited on the coated electrode (see figs. 1d and 3c), and the second electrode (Au) must be deposited to the antimony chalcogenide layer Sb2Se3 to form the solar cell of ITO/CdS/Sb2Se3/Au. 
Phillips et al. discloses fabricating the Sb2Se3 film by close spaced sublimation at a temperature 450oC, 475oC, 500oC and pressure of 10mTorr (see “II. Experimental”, figs. 3-5, tables I-II). 450oC, 475oC, 500oC are right within the claimed range of from 450oC to 600oC for the temperature of the antimony chalcogenide source, and 10mTorr is right within the claimed pressure range from 1mTorr to 100mTorr. 
Modified Zhou et al. does not disclose the coated electrode has a temperature of from 250oC to 350oC during the close space sublimation deposition.
Li et al. teaches substrate temperatures ranging from 200oC to 350oC such as 280oC, 300oC, 330oC, and 350oC in deposition of Sb2Se3 because it was difficult to deposit Sb2Se3 films when the substrate temperature was higher than 350oC due to the high sublimation rate of Sb2Se3 from the substrate (see Fig. 1 and “2.1 Deposition of Sb2Se3 thin films and device fabrication”). 280oC, 300oC, 330oC, and 350oC are right within the claimed range of 250oC to 350oC.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Zhou et al. by heating the coated electrode, or the substrate, to have 280oC, 300oC, 330oC, and 350oC in deposition of Sb2Se3 as taught by Li et al., because Li et al. teaches it was difficult to deposit Sb2Se3 films when the substrate temperature was higher than 350oC due to the high sublimation rate of Sb2Se3 from the substrate
Regarding claim 19, modified Zhou et al. discloses a method as in claim 13 above, wherein Zhou et al. discloses the deposition time to be 30 seconds (see page 3, first paragraph of the second column) or 40 seconds (see page 2, the last paragraph of second column). 30 seconds and 40 seconds are right within the claimed range of 30 seconds to 120 seconds.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Zhou et al. as applied to claim 13 above, and further in view of Cheng et al. (CN 107068797, see machine translation).
Regarding claim 15, modified Zhou et al. discloses a method of making a thin film solar cell of Sb2Se3/CdS as in claim 13 above.
Modified Zhou et al. does not explicitly disclose annealing the CdS buffer layer at a temperature of 400oC before depositing the antimony chalcogenide – Sb2Se3 – layer.
Cheng et al. discloses annealing chemical bath deposited CdS at 350-450oC to obtain crystalline CdS film (see step 2 described in page 3) before depositing the antimony chalcogenide layer (or step 3) to obtain crystalline CdS film (see step 2 described in page 3, or claim 6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Zhou et al. by annealing the CdS buffer layer at a temperature 350-450oC to obtain a crystalline CdS buffer layer as taught by Cheng et al.. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the temperature of 400oC in the range of 350-450oC disclosed by Cheng et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 11-16 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Zhou et al. does not disclose the efficiency of 7% or more as claimed. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726